Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 1 of 9 PageID: 1




                    UNITED STATES DISTRICT COURT FOR
                       THE DISTRICT OF NEW JERSEY

IN RE: TERMINATION
OF ANTITRUST JUDGMENTS                 Civ. No. _ ____.

                                                                      ~j
UNITED STATES OF AMERICA,
     Plaintiff,

            V.                          · ·      ·
                                                     (j,JI
                                                         ·.
                                                                       :.
                                                                                MAY 3 1 2019
                                                                            AT 8·30                      M
                                       Civil Action No.   .,.  WILLIAM T WALSH CLERK

DELAWARE, LACKAWANNA &                                        ,,..,.....
                                                               ....                   ........~..... .
                                       Date entered: 8/6~{?:.·-~·.:~~,: ·- .: ':.." ., ....... ;
                                                                                                         .
WESTERN RAILROAD CO., et al,
    Defendants;




UNITED STATES OF AMERICA,
     Plaintiff,

            V.                         Civil Action No. 2005
                                       Date entered: 12/3/1918
KLAXON CO.,
    Defendant;




UNITED STATES OF AMERICA,
     Plaintiff,

            v.                         Civil Action No. 1919
                                       Date entered: 12/l 7/1941
SCHERING CORP., et al.,
     Defendants;




UNITED STATES OF AMERICA,
     Plaintiff,

            V.                         Civil Action No. 1920
                                       Date entered: 12/17/1941
 SWISS BANK CORP.,
     Defendant;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 2 of 9 PageID: 2




UNITED STATES OF AMERICA,
     Plaintiff,

             v.                       Civil Action No. 2531
                                      Date entered: 2/13/1946
BENDIX AVIATION CORP.,
     Defendant;




UNITED STATES OF AMERICA,
     Plaintiff,

             v.                       Civil Action No. l 0772
                                      Date entered: 7/21/1948
U.S. PIPE & FOUNDRY CO., et al.,
       Defendants;




UNITED STATES OF AMERICA,
     Plaintiff,

             v.                       Civil Action No. 4583
                                      Date entered: 10/25/1948
ALLEGHENY LUDLUM STEEL CORP., et
al.,
       Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

             v.                       Civil Action No. 125-49
                                      Date entered: 7/22/1949
SAND SPUN PATENTS CORP., eta!.,
     Defendants;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 3 of 9 PageID: 3




UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 5152
                                      Date entered: 6/1/1953
WESTINGHOUSE ELECTRIC AND
MANUFACTURING CO., eta!.,
     Defendants;




UNITED STA TES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 8586
                                      Date entered: 9/30/1953
GENERAL INSTRUMENT CORP., et al.,
    Defendants;




UNITED STA TES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 4575
                                      Date entered: I 0/6/1953
GENERAL ELECTRIC CO., et al.,
    Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 73-54
                                      Date entered: 2/5/1954
AMERICAN LEAD PENCIL CO., et al.,
    Defendants;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 4 of 9 PageID: 4




UNITED STATES OF AMERICA,
     Plaintiff,

          V.                          Civil Action No. 889-54
                                      Date entered: 11/12/1954
THE EMBROIDERY CUTTERS ASS'N, et
al.,
     Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

          V.                          Civil Action No. 575-56
                                      Date entered: 7/13/1956
NATIONAL ELECTRICAL
CONTRACTORS ASS'N, N.J. CHAPTER,
INC., et al.,
       Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

          V.                          Civil Action No. 482-55
                                      Date entered: 9/19/1956
GARDEN STATE RETAIL GASOLINE
DEALERS ASS'N, INC., et al.,
    Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

          V.                          Civil Action No. 698-58
                                      Date entered: 6/20/1958
AMERICAN TYPE FOUNDERS CO., INC.,
    Defendant;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 5 of 9 PageID: 5




UNITED STATES OF AMERICA,
     Plaintiff,

                 v.                   Civil Action No. 1350-58
                                      Date entered: 7/31/1959
THE GEMEX CORP.,
     Defendant;




UNITED STATES OF AMERICA,
     Plaintiff,

                 v.                   Civil Action No. 575-60
                                      Date entered: 6/29/1960
NEW JERSEY AUTO GLASS DEALER
ASS'N,
      Defendant;




UNITED STATES OF AMERICA,
     Plaintiff,

                 v.                   Civil Action No. 942-56
                                      Date entered: 5/25/1961
DRIVER-HARRIS CO., et al.,
     Defendants;



UNITED STA TES OF AMERICA,
     Plaintiff,

                 v.                   Civil Action No. 1100-61
                                      Date entered: 4/16/1962
HUNTERDON COUNTY TRUST CO.,
et al.,
          Defendants;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 6 of 9 PageID: 6




UNITED STATES OF AMERICA,
     Plaintiff,

            V.                        Civil Action No. 567-60
                                      Date entered: 7/20/1964
BECTON, DICKINSON AND CO.,
     Defendant;




UNITED STATES OF AMERICA,
     Plaintiff,

            V.                        Civil Action No. 942-56
                                      Date entered: 8/13/1964
DRIVER-HARRIS CO., et al.,
     Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            V.                        Civil Action No. 942-56
                                      Date entered: 12/2/1964
DRIVER-HARRIS CO., et al.,
     Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            V.                        Civil Action No. 840-64
                                      Date entered: 4/18/1966
JOHNSON & JOHNSON,
     Defendant;
Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 7 of 9 PageID: 7




UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 1174-64
                                      Date entered: 11/4/1966
ALUMINIUM LIMITED., et al.,
    Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 345-65
                                      Date entered: 9/22/1969
R.J. REYNOLDS TOBACCO CO.,
       Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 370-65
                                      Date entered: 8/12/1971
THE AMERICAN OIL CO., et al.,
     Defendants;



UNITED STATES OF AMERICA,
     Plaintiff,

            v.                        Civil Action No. 74-1086
                                      Date entered: 4/18/1977
E.I. DU PONT DE NEMOURS AND CO., et
al.,
       Defendants;
 Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 8 of 9 PageID: 8




 UNITED STATES OF AMERICA,
      Plaintiff,

                V.                                   Civil Action No. 74-719
                                                     Date entered: 10/25/1977
 AMERICAN BUILDING MAINTENANCE
 CORP., et al.,
       Defendants;



 UNITED STA TES OF AMERICA,
      Plaintiff,

                V.                                   Civil Action No. 611-65
                                                     Date entered: 12/15/1977
 CURTIS CIRCULATION CO., INC., et al.,
      Defendants.



                         MOTION OF THE UNITED STATES TO
                     TERMINATE LEGACY ANTITRUST JUDGMENTS


       The United States moves to terminate the judgments in each of the above-captioned

antitrust cases pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. As explained in

the accompanying Memorandum in Support of the Motion of the United States to Terminate

Legacy Antitrust Judgments, the United States has concluded that because of their age and

changed circumstances since their entry, these decades-old judgments no longer serve to protect

competition.
 Case 1:19-cv-13252-RBK-AMD Document 1 Filed 05/31/19 Page 9 of 9 PageID: 9




       The United States gave the public notice and the opportunity to comment on its intent to

seek termination of the judgments in the above-captioned cases; it received no

comments opposing termination. For these and other reasons explained in the accompanying

memorandum, the United States requests that these judgments be terminated.

DATE: May 30, 2019                     Respectfully submitted,


                                       CRAIG CARPENITO
                                       United States Attorney

                             By:        /s/ J Andrew Ruymann
                                        J. Andrew Ruymann
                                        Assistant United States Attorney


                             By:       Isl Bryan Serino
                                        Bryan Serino
                                        Mary Anne Carnival
                                        Steven Tugander
                                        Trial Attorneys
                                        United States Department of Justice
                                        Antitrust Division
                                        26 Federal Plaza, Room 3630
                                        Tel: (212) 335-8000
                                        Fax: (212) 335-8021
                                        bryan.serino@usdo j .gov
